DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 24, 36, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a method of applying a composition whose viscosity is within a particular range when measure at a particular temperature using a viscometer for one minutes at an RPM setting of 20. Every viscometer at an RPM setting of 20 is not going to elicit the same shear. As a consequence sheer thinning or sheer thickening fluids would yield different viscosities. The specification recited this claimed viscosity range in connection to the use of a particular spindle. Thus the new recitation of compositions that meet the viscosity criterion via measurement by any viscometer is a potentially broader scope of compositions, depending on the choice of variable claimed constituents. As a result, the artisan of ordinary skill would not have deemed the applicant to be in possession of the claimed method at the time of filing.


Claim Interpretation
As noted in MPEP 2163 IIA1,  “[a] ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23, 27-28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Sainz et al. (US PGPub No. 2012/0100195), Andrews et al., Anastassov et al., and Kyte et al. as evidenced by Kritzler et al.
Herpens et al. teaches an antiperspirant containing dermatological or cosmetic compositions and their application to skin to reduce sebum (see abstract and paragraphs 39-40). Sebaceous gland overproduction is taught to result in cosmodomes in the region of the glands such as the face, and upper back such that acne occurs (see paragraph 1 2). They detail an example that consists of only Steareth-21 (surfactant) at 3 wt%, Steareth-2 (surfactant) at 2 wt%, aluminum chlorohydrate (antiperspirant/deodorant active) at 3 wt%, PPG-15 stearyl ether (carrier) at 4.5 wt%, preservative and perfume at an effective amount, and water as the predominant component (see example 1; instant claims 21, 26-28, and 31). The composition is 
Sainz et al. teach that antiperspirants are typically applied to the underarms (see paragraph 5).
Andrews et al. teach cosmetic compositions that are preferably antiperspirants or deodorants (see abstract). A particular embodiment of interest is fragrance free, indicating a desire for such compositions was recognized (see column 2 lines 18-19).
Anastassov et al. teach topical compositions (see paragraph 3). A listing of skin conditioners includes caprylyl glycol where this category of component is present at 0.1 to 2 wt% of the composition (see paragraph 21). This class of component is also known to ease skin irritation (see Kritzler et al. paragraph 6).
Kyte et al. teach topical compositions (see paragraph 2). A listing of skin conditioners includes PPG-15 stearyl ether (see paragraph 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange caprylyl glycol for PPG-15 stearyl ether because they are known for use as the same category of ingredient as taught by In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). IL-1 reduction is not discussed, but this effect is attributed to the application of the product to skin and thus flows naturally from following the suggestion of the prior art. Therefore claims 21-23, 27-28, and 33-34 are obvious over Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., and Kyte et al. as evidence by Kritzer et al.

Claims 24-25, 29-30, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., and Kyte et al. as evidenced by Kritzler et al. as applied to claims 21-23, 27-28, and 33-34 and further in view of Popoff et al. as evidenced by Harris et al.
Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., and Kyte et al. as evidenced by Kritzler et al. render obvious the limitations of instant claim 21, but do not speak to the viscosity of the composition or its pearlescence.
Popoff et al. detail an antiperspirant with three Steareth surfactants present at a total of 3.5 wt%, where Steareth-2 and Steareth-21 compose 83% of this combination (see example 35). Also present in the composition is the antiperspirant active aluminum chlorohydrate, and Quaternium-15 at 0.1 wt% (see example 35). In addition, Popoff et al. teach methods of production for such compositions where the aqueous soluble and non-aqueous soluble ingredients are combined separately under heat and then mixed for 5 minutes via homogenization (see paragraphs 56-77). Popoff et al. further teach additional options for the antiperspirant active that include potassium alum (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the modified composition of Herpens et al. via the technique taught by Popoff et al. given that the constituents and proportions are very similar and yield a product intended for the same use. The instant specification details that the combination of Steareth-2 and Steareth-21 confers pearlescense to their compositions (see table 9). While the relative proportions of the two surfactants in Herpens et al. were not explicitly tested in the instant specification, their proximity to those that were shown to yield pearlescense suggests that the composition of Herpens et al. in view of Andrews et al., Anastassov et al., and Kyte et al. would also have a degree of pearlescense on its own.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The viscosity of the composition of Herpens et al. is not detailed. However, the modified composition of Herpens et al. is very close in composition to that of instant composition 2, which is also made via heating and homogenization. Given their similarity, there would be a reasonable expectation that the two compositions would have viscosities that are similar. The instant disclosure states that its composition 2 has a viscosity between 1000 and 4000 cps when measured as instantly claimed, .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et al. and Harris et al. as applied to claims 24-25, 29-30, and 35-37 and further in view of Goldman et al.
Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et al. and Harris et al. render obvious a composition with 90 to 91.9 wt% water, 0.1 to 2 wt% caprylyl glycol, 3 wt% steareth-21, 2 wt% steareth-2, and 3 wt% potassium aluminum sulfate. The claimed proportions for components are not explicitly exemplified.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include caprylyl glycol at 0.5 wt% in the composition of Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et la. and Harris et al. because it is with the range already envisioned by Anastassov et al. and as a known proportion used in similar compositions as taught by Goldman et al. This yields a composition with 91.5 wt% water, 0.5 wt% caprylyl glycol, 3 wt% steareth-21, 2 wt% steareth-2, and 3 wt% aluminum chlorohydrate. The instant disclosure states that all recited numbers are approximate and include variations that would be expected by a person of ordinary skill (see paragraph 31). As a result, the modified composition of Herpens et al. meets the approximate proportions of instant claim 32. Thus claim 32 is obvious over Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., Popoff et al. and Goldman et al. as evidenced by Kritzler et al. and Harris et al. 

Claims 21-25, 27-30, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et al. and Harris et al. as applied to claims 24-25, 29-30, and 35-37 and further in view of Doering et al. (US PGPub No. 2016/0151265).
Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et al. and Harris et al. render obvious a 
Doering et al. teach a composition with an antiperspirant active composed of water, PPG-15 stearyl ether, steareth-21, steareth-2, and aluminum chlorohydrate (see example 1). The steareth-21 and steareth-2 are taught as a preferred combination of surfactants where the steareth-21 is present at 1 to 2 wt% and the steareth-2 is present at 1.8 to 3 wt% (see paragraphs 133-134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of the steareth-21 and steareth-2 of Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et al. and Harris et al. within the ranges taught by Doering et al. because they were known for these ingredients in a similarly composed formulation. The result would be a composition whose surfactants range in proportion from 2.8 to 5 wt% and overlaps with the instant range, thereby rendering it obvious (see MPEP 2144.05; instant claims 38-39).
While the relative proportions of the two surfactants in this modified Herpens et al. composition were not explicitly tested in the instant specification, their proximity to those that were shown to yield pearlescense suggests that the composition of Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., Popoff et al., and Doering et al. as evidenced by Kritzler et al. and Harris et al. would also have a In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The viscosity of the composition of Herpens et al. is not detailed. However, the modified composition of Herpens et al. is very close in composition to that of instant composition 2, which is also made via heating and homogenization. Given their similarity, there would be a reasonable expectation that the two compositions would have viscosities that are similar. The instant disclosure states that its composition 2 has a viscosity between 1000 and 4000 cps when measured as instantly claimed, thus that of the modified Herpens composition would also fall within this range (see instant specification paragraph 86; instant claims 24 and 36). The application of the modified composition of Herpens et al. to skin of the face or upper back as they intend would then follow. In an alternate embodiment, it would have been obvious to exchange potassium aluminum sulfate for the aluminum chlorohydrate in the composition of Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., and Popoff et al. as evidenced by Kritzler et al. and Harris et al. as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 21-25, 27-30, and 33-39 are obvious over Herpens et al. in view of Sainz et al., Andrews et al., Anastassov et al., Kyte et al., Popoff et al., and Doering et al. as evidenced by Kritzler et al. and Harris et al.


Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered. In light of the amendment to the claims the previous rejections are withdrawn. New grounds of rejection are made to address the new scope of limitations


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARALYNNE E HELM/Examiner, Art Unit 1615